B. F. SAFFOLD, J.
—In detinue, the judgment is for the specific thing detained, or its value, together with the damages occasioned by the detention, with costs. — 1 Chit. Gen. Pract. 812. There is no option of delivering up the goods or paying the value, but on the contrary, the judgment and execution are absolutely for the restoration of the chattel, if the same can be found, together with damages and costs; and only in the alternative as to the value, in case the chattel should be destroyed or eloigned.— 1 Chit. Gen. Pract. 814.
The Bevised Code does not chaDge the common law in this respect, but is in conformity with it. — §§ 2595, 2596.
In Witticks, Adm’r, v. Keiffer, 31 Ala. 199, there is a slight intimation of an election of the wrong-doer, but this can only refer to the power he has of eloigning the property, else why allow a distringas, or attachment ?
The damages go with the recovery, whether of the chattel or its alternate value.
As the verdict is right, we will amend the judgment by striking out the words “ at his election,” on the authority of Brown v. Brown, 5 Ala. 508.
The judgment is affirmed.